Per Curiam.
The case mainly relied upon by the respondent (Ader v. Blau, 241 N. Y. 7) is distinguishable from the present case in that there the complaint charged each defendant with negligence, and such negligence in each instance was alleged to have solely caused the death of the intestate wnereas here the complaint alleges that the acts or defaults of all of the defendants caused the damaged condition of the goods upon arrival at their destination. It was, therefore, error to direct a severance of this action on the apparent theory that there was a misjoinder of causes of action.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to respondent to serve an answer within six days upon payment of costs.
All concur; present, Bijur, Lydon and Levy, JJ.